Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Fenwick (U.S. 2014/0166298A1) discloses a continuous drilling system (drilling rig 10) comprising: a subsea wellhead (14, refer to figs. 1-5) and casing (240, fig. 5) which are installed at a borehole (16, fig. 1) drilled in a seabed (see fig. 1); a tubular tool stem (106, 196, 208, fig. 2) hung from a floating rig (10); an external tool body (138) which is fitted to the tool stem (106, 196, 208) and which is provided inside the subsea wellhead (see fig. 5) so as to be capable of being attached to and detached from the subsea wellhead (see figs. 4 and 5 and refer to para 0063-0064); 
a locking protrusion (210, fig. 3) which protrudes radially outward from the tool body (138, see fig. 5) and locked to an inner surface of the subsea wellhead (14, see fig. 5); a projection (216) which protrudes radially inward from the tool body (138) and locked to the tool stem (208, see fig. 4); and 
a lock plug (224) which is inserted into a plug installation position (at 196, see fig. 4) where the tool body (138) and the subsea wellhead (14) are mounted in an insertion hole (112) of the tool stem (106, 196, 208, fig. 4), wherein the lock plug (224) is inserted into the plug installation position in the insertion hole (112), and when a fluid (via 180; refer to para 0038 and 0057) has flowed into the insertion hole (112), the locking protrusion (210) protrudes and is locked to the inner surface of the subsea wellhead (14; see fig. 5) and the projection protrudes and is locked to the tool stem in a lock state (see fig. 5; refer to para 0045 and 0064), 
Fenwick fails to teach or suggest a subsea wellhead having an unlock plug inserted into the subsea wellhead for separating the locking protrusion from the subsea wellhead when fluid has flowed into the insertion hole to release the lock state. 
Stokley et al. (U.S. 4893678) teach a plug (52) dropped from surface to engage a seat, fluid pressure is increased on the plug, which shifts a sleeve and unsets a packer assembly (see figs. 2-3).
However, Stokley alone, or in combination with Fenwick, fail to teach the particulars of the unlock plug as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y.A/
05/03/2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672